Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Surrogate’s Court’s December 27, 1994 order incorporating the terms of the June 16, 1994 settlement, dismissed upon the ground that as to that Appellate Division order, appellant is not a party aggrieved; motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Surrogate’s Court’s order denying the application to direct the administratrix to supply certain information concerning the assets or affairs of the estate, and the Appellate Division order affirming Surrogate’s Court’s order denying the application to vacate the decree admitting decedent’s will to probate, dismissed upon the ground that those orders do not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.